                   Case 18-10248-MFW                      Doc 1224            Filed 11/02/18             Page 1 of 4




                             United States Bankruptcy Court
                                                  District of Delaware
         In re The Bon-Ton Stores, Inc.                                               Case No. 18-10248 (MFW)

                 TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §1111 (a). Transferee
hereby gives evidence and notice pursuant to Rule 3001 (e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

 Name of Transferee:                                                                Name of Transferor:

 National Union Fire Insurance Company of                                           HoMedics USA, LLC
 Pittsburgh, PA
 Name and Address where notices to transferee                                       Court Claim # (if known): 3458
 should be sent:                                                                    Amount of Claim: $193,543.01
                                                                                    Date Claim Filed: May 10, 2018

 National Union Fire Insurance Company of                                           HoMedics USA, LLC
 Pittsburgh, PA                                                                     Attn: Rick Hoffman
 c/o Adam L. Rosen PLLC                                                             FKA Distributing Co., LLC
 Attn: Adam L. Rosen                                                                3000 Pontiac Trail
 2-8 Haven Avenue, Suite 220                                                        Commerce Township, MI 48390
 Port Washington, NY 11050

 Last Four Digits of Acct #:________                                                Last Four Digits of Acct #:_________
 Phone: (516) 407-3756                                                              Phone: (248) 863-3000


 Name and Address where transferee payments
 should be sent (if different from above):


 Last Four Digits of Acct #:________
 Phone:

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my knowledge and
belief.

By:               s/Adam L. Rosen                                                       Date: November 2, 2018
                   Adam L. Rosen

ADAM L. ROSEN PLLC
Attorneys for National Union Fire Insurance Company of Pittsburgh, PA


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
              Case 18-10248-MFW            Doc 1224       Filed 11/02/18      Page 2 of 4




                     United States Bankruptcy Court
                                     District of Delaware
      In re The Bon-Ton Stores, Inc.                            Case No. 18-10248 (MFW)

   NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
Claim No. 3458 (if known) was filed under U.S.C. §1111(a) in this case by the alleged transferor. As
evidence of the transfer of that claim, the transferee filed a Transfer of Claim Other than for Security in
the clerk’s office of this court on _______ (date).


 Name of Transferor:                                  Name of Transferee:

 HoMedics USA, LLC                                    National Union Fire Insurance Company of
                                                      Pittsburgh, PA
 Address of Alleged Transferor:                       Address of Transferee:

 Attn: Rick Hoffman                                   c/o Adam L. Rosen PLLC
 FKA Distributing Co., LLC                            Attn: Adam L. Rosen
 3000 Pontiac Trail                                   2-8 Haven Avenue, Suite 220
 Commerce Township, MI 48390                          Port Washington, NY 11050



                         ~~DEADLINE TO OBJECT TO TRANSFER~~

The alleged transferor of the claim is hereby notified that objections must be filed with the court within
twenty-one (21) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the original claimant without further order of the court.



Date: _____________                                      ________________________________
                                                         CLERK OF THE COURT
Case 18-10248-MFW   Doc 1224   Filed 11/02/18   Page 3 of 4
Case 18-10248-MFW   Doc 1224   Filed 11/02/18   Page 4 of 4
